Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-7, 9-10, 14-16, 20-26, and 28-31 are pending for examination. Claims 1, 9, and 15 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 12/16/2020. As directed by the amendment, claims 1, 9, and 15 are amended. Claims 3-5, 8, 11-13, 17-19, and 27 are cancelled. Claims 28-31 are new.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered. The arguments are moot in view of the new grounds of rejection.

Claim Objections
Claims 24-26 and 31 objected to because of the following informalities:  Claims 24-26, and 31 are dependent on cancelled claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 9-10, 15-16, 21-26, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/111832, hereinafter "Lee") in view of Huber et al. (US 2015/0234880, hereinafter "Huber") and Wong et al. ("Imputing Missing Values in Sensor Networks Using Sparse Data Representations", hereinafter "Wong").

Regarding Claim 1
([Para 0064] “FIG. 8A is a simplified flowchart 800a illustrating an example technique for finding values of missing data. For instance, a set of sensor data can be identified 805 generated by a plurality of sensors located in different spatial locations within an environment. The plurality of sensors can include multiple different types of sensors and corresponding different types of sensor data can be included in the set of sensor data.”),
wherein the input data set includes one or more sensor readings selected according to a temporal-spatial parameter which is dynamic and specific to the sensor, ([Para 0064] “For each data point (and corresponding sensor data value), a corresponding spatial location, timestamp, and modality can be determined 810. Location, timestamp, and modality can also be determined for data points with missing values. In some cases, spatial location, timestamp, and modality can be determined 810 from information included in the sensor data.”)
wherein the temporal- spatial parameter includes one or more pairs of a temporal factor and a spatial factor which indicates a temporal range and a spatial range, respectively ([Para 0049-0051] “Accordingly, device location, sensor type, and time stamp can be denoted as d, s, t, respectively, with V d, s, t referring to the value for a data point at (d, s, t). Thus the value of each data point can be represented by (d, s, t, V d. s, t), as shown in FIG. 5.”), 
wherein the sensor reading is associated with a geographical position of the sensor and a measuring time at which the reading is generated ([Para 0064] “From the sensor device identifier, attributes of the sensor data can be determined, such as the type of sensor(s) and location of the sensor device. Sensor data can also include a timestamp indicating when each data point was collected.”); and 
estimating the missing value of the sensor using the input data set as an input to the model ([Para 0064] “The sensor data can be multi-modal and an optional data normalization process may be (optionally) performed 815 to normalize data values of different types within the data set. A three-dimensional tensor can be determined 820 from the data set, the dimensions corresponding to the data points' respective spatial locations, timestamps, and modalities. Values of the missing data in the set can be determined 825 or predicted from the tensor, for instance, using tensor factorization”), 
wherein the model is a weighted averaging model that calculates a weighted average of the input data set ([Para 0051-0064] “The sensor data can be multi-modal and an optional data normalization process may be (optionally) performed 815 to normalize data values of different types within the data set.”); 
wherein the temporal-spatial parameter for the sensor is determined by optimizing the temporal-spatial parameter using one or more historical readings of the sensor as expected outputs for validating the model ([Para 0029]“A sensor manager 255, in one example, can be configured to maintain records for identifying and monitoring each of the sensor devices (e.g., 105a-b) within a system.” [Para 0061] “Baselines can be generated for use in the comparisons. Such baselines can include, for instance, random predictions, device information baselines (e.g., for a data point (device, sensor, timestamp), inverse of the number of records for the device in the training data can be used its prediction, based on the notion that more information available may imply more accurate prediction, sensor information baselines (e.g., similar to device information baselines, but defined as the inverse of the number of records for the sensor), and time information baselines (e.g., also to device information baselines, but defined as the inverse of the number of records for the timestamp), among other potential baselines.”), 
wherein optimizing the temporal-spatial parameter comprises performing a set of optimization operations, and wherein performing the set of optimization operations comprises: modifying the temporal-spatial parameter to add one or more additional sensor readings and expand the input data set ([Para 0039 and Para 0066] “Indeed, the sampling rate can be determined at every time step (regardless of whether a new sensor reading was received at the time step. In other words, the data management system can perform a tensor factorization update at every time step (e.g., every second, minute, fraction of second, or other periodic time step defined for the system. Accordingly, an updated sampling rate can be received 895 to be applied at the next sensor reading instance, and so on.” Examiner interprets the sampling rate as adding sensors reading and expanding the input data set); 
training the model ([Para 0061] “That is, all observed data can be separated into disjoint training and testing data. The DPTF logic of the data management system can then be trained on the training data to capture instance wise distribution on the dataset. Thereafter, the expectation (mean) of instance-wise distribution can be used as its prediction, and MSE can be measured between the prediction and ground truth holdout data (e.g., the actual observed data as generated by the sensor and transmitted to the server).”); 
estimating one or more values of the sensor using one or more corresponding input data sets based on the modified temporal-spatial parameter ([Para 0064] “Values of the missing data in the set can be determined 825 or predicted from the tensor, for instance, using tensor factorization. For instance, latent factors can be determined from which missing data values can be inferred. The data set can then be updated to reflect the missing data values determined using the tensor together with the originally observed data point values.”); and 
determining an estimation error between the estimated one or more values and corresponding one or more historical readings of the sensor ([Para 0060-0061] “Thereafter, the expectation (mean) of instance-wise distribution can be used as its prediction, and MSE can be measured between the prediction and ground truth holdout data (e.g., the actual observed data as generated by the sensor and transmitted to the server).”); 
wherein the steps are performed by at least one processing device comprising a processor operatively coupled to a memory ([Para 0069 and Fig 9]).
Lee does not explicitly disclose: wherein a distribution of the plurality of sensors is non-uniform.
However, Huber discloses in the same field of endeavor: wherein a distribution of the plurality of sensors is non-uniform ([Para 0003], Huber “The sensor nodes may be distributed uniformly or irregular throughout the area.”);
(Abstract, Huber).
Lee in view of Huber does not explcilty disclose: wherein the set of optimization operations is iteratively performed until a termination condition is met; wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension
However, Wong discloses in the same field of endeavor: wherein the set of optimization operations is iteratively performed until a termination condition is met; wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension ([Section 3.2 Training] “The hyperparameters β and λ reflect the relative importance of each factor. The optimization problem can be solved using backpropagation [3,5], which is an efficient way of carrying out gradient descent on layered neural network” Examiner interprets backpropagation and gradient descent as an optimization operation iteratively performed until the cost function is minimized (i.e. an estimation error no longer decreasing)); 2CN920160180US1 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Huber, Wong. Doing so can optimize model parameters (Section 3.2, Wong).

Regarding Claim 9
Lee discloses: A system, comprising: a processor; and a computer-readable memory unit coupled to the processor, the memory unit comprising instructions that when executed by the processor perform the steps of: determining an input data set for a model for estimating a missing value of a sensor in a sensor network comprising a plurality of sensors ([Para 0064] “FIG. 8A is a simplified flowchart 800a illustrating an example technique for finding values of missing data. For instance, a set of sensor data can be identified 805 generated by a plurality of sensors located in different spatial locations within an environment. The plurality of sensors can include multiple different types of sensors and corresponding different types of sensor data can be included in the set of sensor data.”), wherein the input data set includes one or more sensor readings selected according to a temporal-spatial parameter which is dynamic and specific to the sensor ([Para 0064] “For each data point (and corresponding sensor data value), a corresponding spatial location, timestamp, and modality can be determined 810. Location, timestamp, and modality can also be determined for data points with missing values. In some cases, spatial location, timestamp, and modality can be determined 810 from information included in the sensor data.”), wherein the temporal- spatial parameter includes one or more pairs of a temporal factor and a spatial factor which indicates a temporal range and a spatial range, respectively([Para 0049-0051] “Accordingly, device location, sensor type, and time stamp can be denoted as d, s, t, respectively, with V d, s, t referring to the value for a data point at (d, s, t). Thus the value of each data point can be represented by (d, s, t, V d. s, t), as shown in FIG. 5.”), wherein the sensor reading is associated with a geographical position of the sensor and a measuring time at which the reading is generated ([Para 0064] “From the sensor device identifier, attributes of the sensor data can be determined, such as the type of sensor(s) and location of the sensor device. Sensor data can also include a timestamp indicating when each data point was collected.”); and estimating the missing value of the sensor using the input data set as an input to the model ([Para 0064] “The sensor data can be multi-modal and an optional data normalization process may be (optionally) performed 815 to normalize data values of different types within the data set. A three-dimensional tensor can be determined 820 from the data set, the dimensions corresponding to the data points' respective spatial locations, timestamps, and modalities. Values of the missing data in the set can be determined 825 or predicted from the tensor, for instance, using tensor factorization”), wherein the model is a weighted averaging model that calculates a weighted average of the input data set ([Para 0051-0064] “The sensor data can be multi-modal and an optional data normalization process may be (optionally) performed 815 to normalize data values of different types within the data set.”); wherein the temporal-spatial parameter for the sensor is determined by optimizing the temporal-spatial parameter using one or more historical readings of the sensor as expected outputs for validating the model ([Para 0029]“A sensor manager 255, in one example, can be configured to maintain records for identifying and monitoring each of the sensor devices (e.g., 105a-b) within a system.” [Para 0061] “Baselines can be generated for use in the comparisons. Such baselines can include, for instance, random predictions, device information baselines (e.g., for a data point (device, sensor, timestamp), inverse of the number of records for the device in the training data can be used its prediction, based on the notion that more information available may imply more accurate prediction, sensor information baselines (e.g., similar to device information baselines, but defined as the inverse of the number of records for the sensor), and time information baselines (e.g., also to device information baselines, but defined as the inverse of the number of records for the timestamp), among other potential baselines.”), wherein optimizing the temporal-spatial parameter comprises performing a set of optimization operations, and wherein performing the set of optimization operations comprises: modifying the temporal-spatial parameter to add one or more additional sensor readings and expand the input data set ([Para 0039 and Para 0066] “Indeed, the sampling rate can be determined at every time step (regardless of whether a new sensor reading was received at the time step. In other words, the data management system can perform a tensor factorization update at every time step (e.g., every second, minute, fraction of second, or other periodic time step defined for the system. Accordingly, an updated sampling rate can be received 895 to be applied at the next sensor reading instance, and so on.” Examiner interprets the sampling rate as adding sensors reading and expanding the input data set); training the model ([Para 0061] “That is, all observed data can be separated into disjoint training and testing data. The DPTF logic of the data management system can then be trained on the training data to capture instance wise distribution on the dataset. Thereafter, the expectation (mean) of instance-wise distribution can be used as its prediction, and MSE can be measured between the prediction and ground truth holdout data (e.g., the actual observed data as generated by the sensor and transmitted to the server).”); estimating one or more values of the sensor using one or more corresponding input data sets based on the modified temporal-spatial parameter ([Para 0064] “Values of the missing data in the set can be determined 825 or predicted from the tensor, for instance, using tensor factorization. For instance, latent factors can be determined from which missing data values can be inferred. The data set can then be updated to reflect the missing data values determined using the tensor together with the originally observed data point values.”); and determining an estimation error between the estimated one or more values and corresponding one or more historical readings of the sensor ([Para 0060-0061] “Thereafter, the expectation (mean) of instance-wise distribution can be used as its prediction, and MSE can be measured between the prediction and ground truth holdout data (e.g., the actual observed data as generated by the sensor and transmitted to the server).”); 
Lee does not explicitly disclose: wherein a distribution of the plurality of sensors is non-uniform.
However, Huber discloses in the same field of endeavor: wherein a distribution of the plurality of sensors is non-uniform ([Para 0003], Huber “The sensor nodes may be distributed uniformly or irregular throughout the area.”);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Huber. Doing so can update a data (Abstract, Huber).
Lee in view of Huber does not explcilty disclose: wherein the set of optimization operations is iteratively performed until a termination condition is met; wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension
However, Wong discloses in the same field of endeavor: wherein the set of optimization operations is iteratively performed until a termination condition is met; wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension ([Section 3.2 Training] “The hyperparameters β and λ reflect the relative importance of each factor. The optimization problem can be solved using backpropagation [3,5], which is an efficient way of carrying out gradient descent on layered neural network” Examiner interprets backpropagation and gradient descent as an optimization operation iteratively performed until the cost function is minimized (i.e. an estimation error no longer decreasing)); 2CN920160180US1 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Huber, Wong. Doing so can optimize model parameters (Section 3.2, Wong).

Regarding Claim 15
([Para 0064] “FIG. 8A is a simplified flowchart 800a illustrating an example technique for finding values of missing data. For instance, a set of sensor data can be identified 805 generated by a plurality of sensors located in different spatial locations within an environment. The plurality of sensors can include multiple different types of sensors and corresponding different types of sensor data can be included in the set of sensor data.”), wherein the input data set includes one or more sensor readings selected according to a temporal-spatial parameter which is dynamic and specific to the sensor [Para 0064] “For each data point (and corresponding sensor data value), a corresponding spatial location, timestamp, and modality can be determined 810. Location, timestamp, and modality can also be determined for data points with missing values. In some cases, spatial location, timestamp, and modality can be determined 810 from information included in the sensor data.”), wherein the temporal- spatial parameter includes one or more pairs of a temporal factor and a spatial factor which indicates a temporal range and a spatial range, respectively ([Para 0049-0051] “Accordingly, device location, sensor type, and time stamp can be denoted as d, s, t, respectively, with V d, s, t referring to the value for a data point at (d, s, t). Thus the value of each data point can be represented by (d, s, t, V d. s, t), as shown in FIG. 5.”), wherein the sensor reading is associated with a geographical ([Para 0064] “From the sensor device identifier, attributes of the sensor data can be determined, such as the type of sensor(s) and location of the sensor device. Sensor data can also include a timestamp indicating when each data point was collected.”); and estimate the missing value of the sensor using the input data set as an input to the model, wherein the model is a weighted averaging model that calculates a weighted average of the input data set ([Para 0051-0064] “The sensor data can be multi-modal and an optional data normalization process may be (optionally) performed 815 to normalize data values of different types within the data set.”); wherein the temporal-spatial parameter for the sensor is determined by optimizing the temporal-spatial parameter using one or more historical readings of the sensor as expected outputs for validating the model ([Para 0029]“A sensor manager 255, in one example, can be configured to maintain records for identifying and monitoring each of the sensor devices (e.g., 105a-b) within a system.” [Para 0061] “Baselines can be generated for use in the comparisons. Such baselines can include, for instance, random predictions, device information baselines (e.g., for a data point (device, sensor, timestamp), inverse of the number of records for the device in the training data can be used its prediction, based on the notion that more information available may imply more accurate prediction, sensor information baselines (e.g., similar to device information baselines, but defined as the inverse of the number of records for the sensor), and time information baselines (e.g., also to device information baselines, but defined as the inverse of the number of records for the timestamp), among other potential baselines.”), wherein optimizing ([Para 0039 and Para 0066] “Indeed, the sampling rate can be determined at every time step (regardless of whether a new sensor reading was received at the time step. In other words, the data management system can perform a tensor factorization update at every time step (e.g., every second, minute, fraction of second, or other periodic time step defined for the system. Accordingly, an updated sampling rate can be received 895 to be applied at the next sensor reading instance, and so on.” Examiner interprets the sampling rate as adding sensors reading and expanding the input data set); training the model ([Para 0061] “That is, all observed data can be separated into disjoint training and testing data. The DPTF logic of the data management system can then be trained on the training data to capture instance wise distribution on the dataset. Thereafter, the expectation (mean) of instance-wise distribution can be used as its prediction, and MSE can be measured between the prediction and ground truth holdout data (e.g., the actual observed data as generated by the sensor and transmitted to the server).”); estimating one or more values of the sensor using one or more corresponding input data sets based on the modified temporal-spatial parameter ([Para 0064] “Values of the missing data in the set can be determined 825 or predicted from the tensor, for instance, using tensor factorization. For instance, latent factors can be determined from which missing data values can be inferred. The data set can then be updated to reflect the missing data values determined using the tensor together with the originally observed data point values.”); and determining an estimation error between the estimated one or more values and corresponding one or more historical readings of the sensor ([Para 0060-0061] “Thereafter, the expectation (mean) of instance-wise distribution can be used as its prediction, and MSE can be measured between the prediction and ground truth holdout data (e.g., the actual observed data as generated by the sensor and transmitted to the server).”); Lee does not explicitly disclose: wherein a distribution of the plurality of sensors is non-uniform.
However, Huber discloses in the same field of endeavor: wherein a distribution of the plurality of sensors is non-uniform ([Para 0003], Huber “The sensor nodes may be distributed uniformly or irregular throughout the area.”);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Huber. Doing so can update a data structure reflecting a spatio-temporal phenomenon in a physical area (Abstract, Huber).
Lee in view of Huber does not explcilty disclose: wherein the set of optimization operations is iteratively performed until a termination condition is met; wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension
However, Wong discloses in the same field of endeavor: wherein the set of optimization operations is iteratively performed until a termination condition is met; wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension ([Section 3.2 Training] “The hyperparameters β and λ reflect the relative importance of each factor. The optimization problem can be solved using backpropagation [3,5], which is an efficient way of carrying out gradient descent on layered neural network” Examiner interprets backpropagation and gradient descent as an optimization operation iteratively performed until the cost function is minimized (i.e. an estimation error no longer decreasing)); 2CN920160180US1 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Huber, Wong. Doing so can optimize model parameters (Section 3.2, Wong).

Regarding Claim 2
Lee in view of Huber and Wong discloses: The method of claim 1, wherein the temporal-spatial parameter indicates at least one temporal range and at least one spatial range within which readings of sensors in the sensor network are to be included in the input data set ([Para 0049-0051 and Para 0064], Lee “Accordingly, device location, sensor type, and time stamp can be denoted as d, s, t, respectively, with V d, s, t referring to the value for a data point at (d, s, t). Thus the value of each data point can be represented by (d, s, t, V d. s, t), as shown in FIG. 5.”).

Regarding Claim 6
([Section 3.2 Training], Wong “The hyperparameters β and λ reflect the relative importance of each factor. The optimization problem can be solved using backpropagation [3,5], which is an efficient way of carrying out gradient descent on layered neural network”).

Regarding Claim 7 
Lee in view of Huber and Wong discloses: The method of claim 1, wherein the temporal-spatial parameter comprises one or more temporal factor and spatial factor pairings, wherein the input data set includes readings of sensors in the sensor network within a temporal range and a spatial range indicated by the temporal factor and the spatial factor of each pairing  ([Para 0049-0051 and Para 0064], Lee “Accordingly, device location, sensor type, and time stamp can be denoted as d, s, t, respectively, with V d, s, t referring to the value for a data point at (d, s, t). Thus the value of each data point can be represented by (d, s, t, V d. s, t), as shown in FIG. 5.”), and wherein modifying the temporal-spatial parameter comprises one of enlarging the temporal range in a current temporal factor and spatial factor pairing, enlarging the spatial range in the current temporal factor and spatial factor pairing or adding a new temporal factor and spatial factor pairing  ([Para 0039 and Para 0066] “Indeed, the sampling rate can be determined at every time step (regardless of whether a new sensor reading was received at the time step. In other words, the data management system can perform a tensor factorization update at every time step (e.g., every second, minute, fraction of second, or other periodic time step defined for the system. Accordingly, an updated sampling rate can be received 895 to be applied at the next sensor reading instance, and so on.” Examiner interprets the sampling rate as adding sensors reading and expanding the input data set).

Regarding Claim 28
Lee in view of Huber and Wong discloses: The method of claim 7, wherein the termination condition is met if the estimation error does not decrease in an iteration in which the new pair of temporal factor and spatial factor is added ([Section 3.2 Training], Wong “The hyperparameters β and λ reflect the relative importance of each factor. The optimization problem can be solved using backpropagation [3,5], which is an efficient way of carrying out gradient descent on layered neural network”)

Regarding Claim 29
	The method of claim 1, wherein training the model comprises re-determining the weights for the input sensor readings based on the expanded input data set ([Section 3.2 Training], Wong “To prevent overfitting, it is common to introduce a weight decay term”).


Regarding Claim 10
(CLAIM 10 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 21
(CLAIM 21 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 22
(CLAIM 22 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 23
(CLAIM 23 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 28 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 30
(CLAIM 30 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 29 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)
Regarding Claim 24
(CLAIM 24 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 25
(CLAIM 25 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 26
(CLAIM 26 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 28 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 31
(CLAIM 31 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 29 AND IS REJECTED ON THE SAME GROUND)

Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ("A spatial-temporal imputation technique for classification with missing data in a wireless sensor network") in view of Gao ("A Missing Sensor Data Estimation Algorithm .

Regarding Claim 14
Lee in view of Huber and Wong discloses: the system of claim 9, and further teaches wherein the temporal-spatial parameter comprises one or more pairs of temporal factor and spatial factor, wherein the input data set includes readings of sensors in the sensor network within a temporal range and a spatial range indicated by the temporal factor and the spatial factor of each pair ([Para 0049-0051 and Para 0064], Lee “Accordingly, device location, sensor type, and time stamp can be denoted as d, s, t, respectively, with V d, s, t referring to the value for a data point at (d, s, t). Thus the value of each data point can be represented by (d, s, t, V d. s, t), as shown in FIG. 5.”)
Lee in view of Huber and Wong does not explicitly disclose: and wherein modifying the temporal-spatial parameter comprises one of:
 if the estimation error in a previous iteration decreases, keeping the temporal range unchanged and enlarging the spatial range in a current pair otherwise, saving the pair of temporal range and spatial range in the previous iteration for the model and adding a new pair of temporal factor and spatial factor 

However Tang discloses in the same field of endeavor: if the estimation error in a previous iteration decreases, keeping the temporal range unchanged and enlarging the spatial range in a current pair otherwise, saving the pair of temporal range and spatial range in the previous iteration for the model and adding a new pair of temporal factor and spatial factor (On page 33, Tang states “step 8: calculate the imputation errors in Eq. (7) and evaluate whether the convergence criterion is met. If the errors reach the minimal thresholds, the missing data are estimated with optimized model. Otherwise, update the parameters, K and m, and go back to Step 5.” Examiner reads the imputation error as an estimation error where the error is decreasing in order to reach the minimal threshold. Examiner reads the missing data estimated with an optimized model as saving the temporal range and spatial range in the previous iteration while updating the parameters and Step 7 “imputation values” as adding new temporal and spatial factors.) 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Huber, Wong, and Tang. Doing so can estimate missing data based on historical data patterns (Page 30, Tang).

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 14 AND IS REJECTED ON THE SAME GROUND)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121